United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3523
                                   ___________

Sandra Gladney Easley,                  *
                                        *
            Appellant,                  *
                                        *
Melvin Easley,                          *
                                        *
            Plaintiff,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Jesse Brown, Secretary, Veterans        * [UNPUBLISHED]
Administration; Judith A. Callery, RN, *
                                        *
            Appellees.                  *
                                   ___________

                         Submitted: March 5, 1999
                             Filed: March 9, 1999
                                  ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Sandra Gladney Easley (“Gladney”) appeals from the district court’s1 adverse
grant of summary judgment in her suit brought under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000e-2000e-17 (1994); the Rehabilitation Act, 29 U.S.C. §§

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
701-797b (1994); and state tort law. After careful review of the record and the
parties’ briefs, we affirm for the reasons stated in the district court’s thorough, well-
reasoned memorandum and order. See 8th Cir. R. 47B. Gladney’s motion to
supplement the record is denied.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-